Citation Nr: 1047018	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
entitlement to nonservice-connected pension.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the 
Veteran has a disability or disabilities which preclude him from 
engaging in substantially gainful employment, or is of sufficient 
severity to preclude the "average person" from obtaining and 
retaining substantially gainful employment, and he is not 
unemployable by reason of disability, age, occupational 
background, or other related factors.


CONCLUSION OF LAW

The criteria for a permanent and total rating for purposes of 
entitlement to nonservice-connected disability pension have not 
been met.  38 U.S.C.A. § 1521 (West 2009); 38 C.F.R. §§ 3.3, 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in March 2008; rating decision in June 2008; and a 
statement of the case in April 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the April 
2009 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Law and Analysis

The Veteran contends that he is unable to secure or follow 
gainful employment as a result of multiple physical and mental 
disabilities.

VA shall pay to each Veteran who served for 90 days, a portion of 
which was during a period of war, and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the Veteran's willful misconduct, pension benefits as 
prescribed by law.  38 U.S.C.A. § 1521(a)

In addition to the service requirements, in order to be entitled 
to nonservice-connected pension, the Veteran must be permanently 
and totally disabled from nonservice-connected disability not due 
to the Veteran's own willful misconduct or vicious habits.  38 
C.F.R. § 3.3(a)(iv).

The Veteran served for more than 90 days during a period of war.  
The Vietnam era was from August 1964 to May 1975.  See 38 C.F.R. 
§ 3.2.  He entered service in July 1974 and served through July 
1975.  Thus, he meets the service requirements of 38 U.S.C.A. § 
1521(j).  The next determination is whether the Veteran is 
permanently and totally disabled due to nonservice-connected 
disabilities.

Total disability will be considered to exist when there is any 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation; 
permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 4.15; see 38 U.S.C.A. § 
1502(a)(4).  Thus, section 4.15 establishes an "objective 
standard" of average impairment in earning capacity, so that a 
Veteran may qualify for VA pension if his or her disability is 
sufficiently disabling to be permanently and totally disabling 
for the average person.  Talley v. Derwinski, 2 Vet. App. 282, 
287- 288 (1992).
	
Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide pension 
eligibility for a Veteran whose disability does not meet the 
objective criteria but which for that particular Veteran is so 
incapacitating as to preclude a substantially gainful occupation.  
Id.  at 288.

Thus, for the purpose of pension, all Veterans who are basically 
eligible and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely to 
be permanent are rated as permanently and totally disabled.  Such 
disabled person must be unable to secure or follow a 
substantially gainful occupation as a result of a single 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the Veteran is 
found to be unable to secure and follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if the Veteran's disabilities 
render him or her unemployable.  Marginal employment, for 
example, as a self-employed farmer or other person, while 
employed in his or her own business, or at odd jobs or while 
employed at less than half the usual remuneration is not 
considered incompatible with a determination of unemployability, 
if the restriction, as to securing or retaining better 
employment, is due to disability.  38 C.F.R. § 4.17.

For nonservice-connected pension purposes only, the Veteran was 
assigned 30 percent for major depressive disorder without 
psychotic features, 10 percent for degenerative joint disease of 
the right knee, 10 percent for degenerative joint disease of the 
left knee, 10 percent for bilateral retrocalcaneal bursitis with 
calcaneal spurs, and 10 percent for essential hypertension.  He 
was also assigned a 0 percent rating for the following: 
refractive error, plantar callosity in both feet, and 
hypercholesterolemia.  

With respect to the Veteran's major depressive disorder, the 
Veteran underwent a VA mental health examination in April 2008.  
He reported feeling depressed because of multiple problems, to 
include the death of his brother 2 years earlier.  He also 
complained of lack of energy, irritability, anxiety, depression, 
diminished concentration, and depression.  The Veteran denied a 
history of suicidal attempts, delusions, violence or psychiatric 
hospitalizations.  The Veteran reported being married for 29 
years and having 2 grown children.  He related having an 
excellent relationship with his daughter.  The Veteran cared for 
his elderly father, and reported having a good relationship with 
his family despite occasional irritability.  He reported last 
being employed as a handyman in 2006, although he continued to do 
menial jobs, to include sewing machine mechanic.  

On examination, the Veteran was casually dressed.  Psychomotor 
activity was unremarkable.  Affect was constricted, mood was 
depressed and happy, and attention was intact.  He was oriented 
as to person, time and place.  Thought process was unremarkable.  
The examiner diagnosed major depressive disorder without 
psychotic features.  The Veteran had a Global Assessment of 
Functioning (GAF) 57.  The Global Assessment of Functioning is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994).  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job). 

A comparison between these symptoms and the rating criteria for 
depression shows that the Veteran's depression is accurately 
rated at 30 percent for pension purposes. A rating of 30 percent 
is assigned when the Veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

The entirety of the record does not reflect the level of 
occupational and social impairment, with reduced reliability and 
productivity, contemplated in the criteria for a 50 percent 
rating under Diagnostic Code 9434.  The examiner opined that 
there was no total occupational or social impairment due to his 
mental disorder.  The examiner determined that the Veteran's 
symptoms resulted in deficiencies in thinking due to poor memory 
and concentration, as well as deficiencies in family relations 
due to irritability.  The examiner further stated that there were 
deficiencies in work due to diminished concentration, fatigue and 
lack of energy, as well as reduced reliability and productivity 
due to depression.  Additionally, the Board notes that in a 
November 2008 statement, a physician described the Veteran's 
mental and physical limitations as mild capable of affecting, but 
not precluding, the Veteran's ability to function.  

In short, the Veteran's level of psychiatric disability has not 
been shown to rise to the level severity contemplated in the 
criteria for a 50 percent disability rating under Diagnostic Code 
9434.  Accordingly, a disability rating of 50 percent would not 
be warranted for the Veteran's psychiatric disability.

With respect to the Veteran's knee conditions, the Veteran was 
most recently examined in April 2008.  He complained of 
difficulty kneeling, walking long distances, or climbing stairs, 
along with difficulty performing activities of daily living due 
to pain.  The Veteran was able to stand for up to an hour, and he 
was able to walk 1/4 mile, but less than a mile.  Flexion was 
measured at 140 degrees and extension was measured at 0 degrees, 
bilaterally.  There was no instability, recurrent sublaxation or 
locking of the joint.  His gait was antalgic.  The examiner 
diagnosed mild bilateral knee degenerative osteoarthritis.  The 
occupational impact of the Veteran's condition was determined to 
be decreased mobility and pain.  As for the effects of the 
Veteran's condition on performing activities of daily living, the 
examiner found that other than exercising or sports, the effect 
was mild to none.  A comparison between these symptoms and the 
rating criteria for knee disabilities show that the Veteran's 
right and left knee conditions are accurately rated at 10 percent 
each for pension purposes.  Normal range of motion of the knee is 
to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned for extension 
limited to 5 degrees.  Here, although the Veteran's range of 
motion exceeds those ranges, his bilateral knee disability is 
productive of osteoarthritis and pain, and was noted to have an 
effect on his activities of daily living.  Therefore, the 10 
percent rating currently assigned are appropriate.

With respect to hypertension, the Veteran's blood pressure 
measured 142/90, 149/92, and 143/84 during a VA examination in 
April 2008.  The examiner noted that the Veteran's hypertension 
was under control with medication.  The evidence, consisting of 
treatment records and the VA examination report, shows that the 
diastolic pressure readings are below 110, and the systolic blood 
pressure readings are below 200.  There is no evidence of any 
cardiovascular events or surgery.  This level of disability 
corresponds to a 10 percent.  Under Diagnostic Code 7101, a 10 
percent rating is warranted for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104.

The Veteran is currently assigned a 10 percent disability rating 
for bilateral retrocalcaneal bursitis with calcaneal spurs under 
Diagnostic Codes 5099-5019, and a noncompensable evaluation for a 
right and left plantar callosity in both feet under Diagnostic 
Codes 5099-5020.  Diagnostic Codes 5019 and 5020 are rated for 
bursitis and synovitis, respectively, which are rated for 
limitation of motion of the affect part as degenerative arthritis 
under Diagnostic Code 5003.  However, there is no diagnostic code 
specifically for limitation of motion of the foot.  Diagnostic 
Code 5284 provides a 10 percent rating for moderate foot 
injuries.  A 20 percent rating is assigned for moderately severe 
foot injuries.  A maximum 30 percent rating is assigned for 
severe foot injuries.  A 40 percent rating is assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a. 

On VA examination, the Veteran complained of pain in his feet on 
standing, with flare-ups in pain 1 to 3 times a month.  The 
Veteran wore corrective shoes.  There was increased wear outside 
the edge of the heel, bilaterally.  The Veteran was able to stand 
for up to an hour and was able to walk 1/4 mile.  The examiner 
diagnosed diffuse plantar callosities of the feet, retrocalcaneal 
bursitis, bilaterally, and bilateral calcaneal spurs.  The 
occupational impact of the Veteran's condition was determined to 
be decreased mobility and pain.  As for the effects of the 
Veteran's condition on performing activities of daily living, the 
examiner found that other than exercising or sports, the effect 
was mild to none.  Additionally, there is no evidence that the 
Veteran's right or left foot disabilities should be evaluated 
under another diagnostic code for the foot, since there is no 
evidence of other disability such as pes planus, claw foot, or 
hammer toe.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  
Therefore, the Board finds that the Veteran's bilateral 
retrocalcaneal bursitis with calcaneal spurs and plantar 
callosity in both feet do not warrant higher ratings.  See 38 
C.F.R. § 4.71a, Codes 5219, 5020.   

With respect to the eye conditions claimed by the Veteran, he was 
afforded a VA eye examination in April 2008.  On VA eye 
examination, the examiner diagnosed refractive error and mild dry 
eyes.  The Veteran's corrected vision was 20/15 in both eyes.  A 
comparison between these symptoms and the rating criteria for eye 
disabilities show that the Veteran's refractive error are 
correctly rated at 0 percent for pension purposes.  Under the 
General Rating Formula for Disease of the Eye, vision corrected 
to 20/15 bilaterally does not warrant a compensable rating.  See 
38 C.F.R. § 4.79. 

To the extent that the Veteran has been found to have 
hypercholesterolemia and impaired fasting glucose, these are 
laboratory findings, and not disabilities resulting in functional 
limitations, thus compensable ratings for hypercholesterolemia 
and impaired fasting glucose are not warranted.  To the extent 
that the Veteran has reported pain in his elbows and arthritis, 
on VA examination in April 2008, the examiner found no pathology 
in the elbows.  Additionally, VA treatment records from February 
2002 through June 2008, contained a medical history of multiple 
disabilities which are not currently shown, to include, 
dyspepsia, pinguecula, and incipient cataract.  

In sum, the Veteran does not have a combined rating of 100 
percent disabling or a single disability rated as 40 percent or 
higher.  Further, as discussed below, the record demonstrates 
that the Veteran does not have a disability that renders him 
unemployable.  Hence, there is no basis for assignment of 
permanent and total disability for pension purposes based on 
either an objective "average person" test or a subjective 
"unemployability" test.

Nor is referral for extra-schedular consideration warranted.  VA 
regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require that a 
Veteran be 'unemployable' before consideration of extraschedular 
entitlement to pension benefits.  Consideration must be given to 
the Veteran's disabilities, age, occupational background, and 
other related factors.  The significant issue is whether the 
Veteran is capable of performing the physical and mental acts 
required of employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a determination 
of unemployability if the restriction to securing or retaining 
better employment is due to disability.  38 C.F.R. § 4.17(a).

This case does not warrant referral for a total and permanent 
disability rating on an extra-schedular basis, because the record 
shows that the Veteran is not unemployable by reason of his 
disabilities, age, occupational background, or other related 
factors.

The Veteran was born in November 1955 and is now 55 years old.  
He indicated that his highest level of education completed was 
one year of college education.  In his application for VA 
benefits the Veteran reported that he had last been employed in 
1997.  However, on VA examinations in 2008, the Veteran reported 
being self employed as a handyman, although he had not worked for 
a few months because he could not find a job.  The VA examiner 
determined that the effects of the Veteran's condition on 
performing activities of daily living, other than exercising or 
sports, was mild to none.  On VA mental health examination, the 
examiner opined that there were deficiencies in work due to 
diminished concentration, fatigue and lack of energy, as well as 
reduced reliability and productivity due to depression.  However, 
his mental disorder was not productive of total occupational or 
social impairment.  Similarly, in a November 2008 statement, a 
physician described the Veteran mental and physical limitations 
as "mild" or "definitive."  "Definitive" was defined as an 
impairment which affects, but does not preclude ability to 
function.  Hence, his claim does not warrant referral for extra-
schedular consideration.

In view of the foregoing, the Veteran's claim for a permanent and 
total disability rating for nonservice connected pension purposes 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to nonservice-connected pension is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


